Title: From Benjamin Franklin to the Comte de Mercy-Argenteau, 30 July 1784
From: Franklin, Benjamin
To: Mercy-Argenteau, Florimond-Claude-Charles, comte de



Sir,
Passy July 30th. 1784

I have the honour to communicate to your Excellency an Extract from the Instructions of Congress to their late Commissioners for treating of Peace, expressing their Desire to cultivate the Friendship of his Imperial Majesty and to enter into a Treaty of Commerce for the mutual Advantage of his Subjects and the Citizens of the United States; which I request you will be pleased to lay before his Majesty. The appointing and instructing Commissioners for Treaties of Commerce with the Powers of Europe generally, has by various Circumstances been long delayed, but is now done; and I have just received Advice that Mr. Jefferson late Governor of Virginia, commissioned with Mr. Adams our Minister in Holland, & myself for that Service, is on his way hither and may be expected by the End of August, when we shall be ready to enter into a Treaty with his Imperial Majesty for the above Purpose, if such should be his Pleasure—
With great and sincere Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant,

B. Franklin
His Exy. the Count de Mercy &ca. &ca.—

